Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11 and 15, drawn to a microscale cell filter.
Group II, claim(s) 12-15, drawn to a method for filtering a biopsy liquid.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a microscale filter comprising a plurality of post elements, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Astier et al., (US 2016/0146718).  Reference to Astier et al., anticipates the microscale filter as recited in claim 1, thus none of the features of claims 1 and 12 make a contribution over the prior art.
During a telephone conversation with Eric Myers on April 28, 2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1-11 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 is objected to because of the following informalities:  at lines 7 and 12 “is” should be changed to --are--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  at line 2 “is” should be changed to --are--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  at line 3 “is” should be changed to --are--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astier et al., (US 2016/0146718).
For claim 1, Astier et al., teach a nanopillar array (Abstract) comprising an inlet (paragraph 0114, figure 11 #1105), two outlets (paragraph 0114, figure 11 #’s 940, 945), a plurality of pillars between the inlet and the outlets (paragraph 0114, figure 11 #314) wherein the pillars are interspaced to form a gap between adjacent pillars (figure 11) and arranged to allow fluid flow from the inlet to the outlet (paragraph 0114, figure 11).  Astier et al., teach the gaps between the pillars being 4 µm (paragraph 0072) and having an aspect ratio greater than 4 to 1 (paragraph 0093).  Astier et al., also utilizing the nanopillar array for separation and sorting of biological entities including cells (paragraph 0003). 
For claims 2 and 3, Astier et al., teach the pillars having a circular cylindrical shape (paragraph 0095, figures 10B and 11 #314).
For claim 4, Astier et al., teach the pillars having the same height (figure 8A).
For claims 5 and 6, Astier et al., teach the pillars integrally formed on a substrate (paragraph 0077) wherein the substrate can be PDMS (paragraph 0073).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al., (US 2016/0146718) in view of Delamarche et al., (US 2011/0117539).
Regarding claims 7 and 8, Astier et al., do not teach the pillar array having a transparent cover.
Delamarche et al., teach a device comprising a filter having a plurality of circular posts (paragraph 0079) wherein the device also comprises a cover having an optically transparent window (paragraph 0093).  The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art.  One of ordinary skill in the art would have recognized that providing a transparent cover prevents contamination from the ambient environment while allowing a user to optically view or analyze the fluid as it flows through the nanopillar array.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astier et al., in view of Delamarche et al., to provide a transparent cover as applying a known technique to a known device requires ordinary skill in the art.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al., (US 2016/0146718) in view of Sloan et al., (US 2015/0231627).
Regarding claims 9 and 10, Astier et al., do not teach the pillars comprising a surfactant.
Sloan et al., teach a device for sample collection and separation wherein surfaces along the fluid pathway are coated with a surfactant (paragraph 0153).  Sloan et al., also teach the surfactant being a pluronic acid (paragraph 0153).  Sloan et al., teach that it is advantageous to provide a surfactant as a means of generating a wettable surface to hydrophobic layers and to facilitate filling of the pathway with a liquid sample (paragraph 0153).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astier et al., to coat the pillars with a surfactant in order to provide a wettable surface to hydrophobic layers and to facilitate filling of the flow path with a liquid sample as taught by Sloan et al.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Astier et al., (US 2016/0146718) in view of Singhal et al., (US 2012/0015347).
Regarding claims 11 and 15, Astier et al., do not teach the pillars having a width ranging from 15 to 40 micrometers and/or 25+10% micrometers.
Singhal et al., teach a microfluidic device wherein the device comprises a reversible rap having spaced apart structural members (posts, paragraphs 0013, 0016, 0017) wherein the structural members have a width ranging from 5 to 30 microns.  The Examiner is reading this combination as a simple substitution of one known element for another to obtain predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Singhal et al., teach that the structural members allow the fluid to flow through a chamber while providing size selection for a particle within the fluid, which is identical to the pillars of Astier et al., which also allow for fluid flow while separating particles.  As such, one of ordinary skill in the art would have found it obvious to substitute the pillars of Astier et al., with the structural members of Singhal et al., as they operate in a similar manner.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Astier et al., with the structural members of Singhal et al., as substitution of one known element for another to obtain predictable results requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798